Citation Nr: 0309276	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board construes statements in the veteran's November 2000 
correspondence as a claim for service connection for a back 
disorder and knee disorder as secondary to his service-
connected bilateral pes planus.  Review of the claims folder 
reveals no adjudication of these issues by the RO.  
Accordingly, the matter is referred to that office for the 
appropriate action.  The Board emphasizes that although the 
outcomes of these claims are potentially relevant to the 
instant appeal, the claims currently are not so related as to 
be inextricably intertwined.  See Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001).   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: bilateral pes planus with Achilles tendonitis 
secondary to loss of fat pad and metatarsalgia, rated as 30 
percent disabling; tender scar of the left elbow, rated as 10 
percent disabling; residuals of contusion/laceration of the 
left elbow, rated as 10 percent disabling; and status post 
fractured left fifth metacarpal, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 50 percent.  

3.  The veteran reported that he has a high school education 
with two years of college education from 1983 to 1985 in 
child development and that he last worked full-time in 
November 1997 in construction, a job he had held since 1989.  
Recent medical evidence reflects the veteran's report that he 
was currently employed as a custodian.  There is no 
indication that the veteran that he has sought or obtained 
Social Security disability benefits or workers compensation 
benefits.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 1997 letter, March 1998 
rating decision, and June 1998 statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, the RO's May 2001 letter explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, noted the evidence already 
secured, and asked the veteran to identify or authorize the 
release of other evidence needed for the appeal.  Finally, 
the January 2003 supplemental statement of the case includes 
the text of the relevant VCAA regulations.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has obtained 
relevant medical examinations and VA treatment records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
authorized the release of records from one private provider.  
The response to the request for records indicated that no 
records were available.  In addition, in December 1997, the 
RO asked the veteran to identify and provide contact 
information for the workers compensation doctor he referred 
to in his November 1997 TDIU claim form.  The veteran did not 
respond to this request.  The Board notes that the RO made 
inquiry to the veteran's last employer, the City of San 
Diego, concerning employment and wage information.  The 
response received stated that written authorization from the 
veteran was required for disclosure of any personal 
information.  Although the RO did not follow up with the 
veteran in order to obtain such written authorization, 
information about employment has been provided by the veteran 
and will, in the absence of contrary evidence, be presumed to 
be true.  Therefore, failure to secure the employer's 
statement and information is not prejudicial to the veteran.  
There being no other indication from the claims folder or 
allegation from the veteran that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted an informal claim for TDIU in October 
1997, stating that he was unemployable.  He had worked in 
construction and had no other job skills.  On his November 
1997 TDIU claim form, the veteran related that he last worked 
full-time in November 1997.  He had worked for the City of 
San Diego Water Operation since September 1989, performing 
construction and jackhammer work.  He alleged that service-
connected foot and hand disabilities caused his legs and back 
to hurt, which prevented him from securing or following a 
substantially gainful occupation.  However, he also stated 
that he did not leave his last job due to disability.  He 
expected to receive disability retirement benefits, but not 
workers compensation benefits.  The veteran had a high school 
education and two years of college in the area of child 
development from 1983 to 1985.  He had no education or 
training since becoming too disabled to work.  

With his claim form, the veteran submitted a Medical Status 
Report for Occupational Illness or Injury dated in November 
1997.  In the Report, the veteran described the occupational 
injury or illness as back pain/feet pain.  The diagnosis 
provided by the treating physician was back strain.  The 
veteran's prognosis for recovery was good.  He was released 
to return to light duty as of October 1997, with restrictions 
on prolonged standing or walking; climbing, bending, or 
stooping; weight lifting to 25 pounds; and no construction 
work.      

The veteran was afforded a VA general medical examination in 
April 1998.  He described suffering a back injury that 
resulted in his restriction from construction work, although 
he also had a back complaint in service.  He had not worked 
since November 1997.  Other problems included flat feet, a 
two-year history of knee pain, heel pain, left elbow 
problems, and history of left fifth metacarpal fracture.  
Residuals of the fracture included limitation of motion and 
weakness, which prevented him from being able to hold a 
jackhammer or other construction objects.  Based on the 
history and examination, the examiner stated that the veteran 
was very employable.  Although he did not believe that the 
veteran could return to work at his former job doing 
construction and jackhammering, the examiner felt that the 
veteran should be able to do sedentary-type work, such as 
security or light assembly.  

In March 2000, the veteran underwent a VA orthopedic 
examination for evaluation of his service-connected pes 
planus.  At that time, he related that he tried to work for a 
few years after his separation from service, but could not 
because of his feet.  He had not worked since about 1984.  
Based on history taken from the veteran, as well as 
observation and examination, the examiner concluded that the 
veteran's symptoms outweighed the physical findings.  
Although there was some functional impairment, it was not as 
much as the veteran wanted him to believe.  In an August 2000 
addendum, the examiner stated that X-rays confirmed the 
veteran's flat feet, but he had no other abnormalities on X-
ray or other significant physical findings.  He felt the 
veteran should be employable.  

In his November 2000 statement, the veteran related that he 
retired from construction work because of physical 
disability.  He currently worked three hours a day teaching 
youth football and basketball, although that work was taking 
a toll on him as well.  

VA medical records showed treatment for complaints including 
pain that affected the feet, back, knees, left hand, and left 
elbow, as well as other conditions.  Notes dated in April 
2001 indicated that the veteran wanted a disability form 
filled out; he worked as a high school coach but was unable 
to stand due to foot pain.  Subsequent notes from April 2001 
indicated that the veteran was upset that the physician only 
filled out his disability form for pes planus for six months.  
He wanted disability for one year, although he was willing to 
be retrained for other types of work.  The physician 
explained that the therapy for pes planus should make the 
pain bearable and thus not prevent him from gainful 
employment.  

During the January 2002 VA orthopedic examination, the 
veteran related that he was working as a custodian for the 
last two months.  He described having soreness in the left 
fifth finger that interfered with the ability to grip 
tightly.  Examination revealed good range of motion of the 
finger but significant weakness in the left hand as compared 
to the right.  The veteran also related having pain in the 
left elbow that required wearing a splint.  Examination 
revealed tenderness in the elbow and reduced range of motion 
passively; the veteran resisted any motion beyond flexion to 
90 degrees.  With respect to the feet, the veteran complained 
of pain and inability to wear steel-toed shoes at work.  
Orthotics did not help.  The examiner stated that the veteran 
appeared to have first-degree pes planus without any fixed 
deformity.  However, evaluation was virtually impossible due 
to the veteran's inability to comply with requests due to 
complaints of pain.  The examiner commented that the veteran 
appeared to have significant disability related to the left 
hand based on pain or his described pain, with suggestion of 
slight structural deformity related to healing of the fifth 
metacarpal.  He stressed that, with respect to the apparent 
weakness, it was his impression that the veteran did not make 
maximum effort.  With respect to the left elbow, although the 
veteran had complaints of severe pain, the examiner stated 
that he found no objective evidence of abnormality.  
Similarly, the complaints of severe pain in the feet were not 
supported by objective evidence of impairment.  The examiner 
concluded that it was his impression that the veteran made 
little if any effort to cooperate with the examination.  He 
felt that the veteran's symptoms were grossly exaggerated and 
out of proportion to the actual physical findings.      

The veteran also underwent a VA dermatology examination in 
January 2002.  At this time, he related that he was 
unemployed.  He complained of a pulling sensation in the left 
elbow scar with cold weather.  Examination of the scar 
revealed no tissue loss, elevation, depression, 
disfigurement, or tenderness.  The examiner commented that 
the veteran's symptoms from the scar appeared to outweigh the 
physical findings.  There was no functional impairment from 
the scar itself.    

Additional VA medical records showed continued treatment for 
multiple complaints, including orthopedic disorders.  Notes 
dated in October 2001 showed the veteran's current occupation 
as janitor.  A note dated in January 2002 indicated that the 
veteran requested copies of the last few progress notes for 
the City of San Diego, to allow him to continue working.  
February 2002 entries again indicated that the veteran was 
employed by the City of San Diego, which apparently has 
requested information about his medical status.  After the 
history and physical, the physician stated that the veteran 
was able to work as a custodian.  His orthopedic problems 
were adequately relieved by orthotics and medications.  There 
was no other abnormality that would interfere with his 
ability to perform his job.  Entries from March 2002 and 
August 2002 reflected his continued employment.  

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

However, if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), it is VA's 
policy to rate the veteran as totally disabled on an extra-
schedular basis if it is otherwise determined that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  See 38 C.F.R. § 3.321(b)(1) (referral 
for an extra-schedular rating may be warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Review of the claims folder reveals that the veteran has the 
following service-connected disabilities: bilateral pes 
planus with Achilles tendonitis secondary to loss of fat pad 
and metatarsalgia, rated as 30 percent disabling; tender scar 
of the left elbow, rated as 10 percent disabling; residuals 
of contusion/laceration of the left elbow, rated as 10 
percent disabling; and status post fractured left fifth 
metacarpal, rated as 10 percent disabling.  The combined 
service-connected disability rating is 50 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Therefore, the 
percentage criteria set forth at 38 C.F.R. § 4.16(a) are not 
met.  The Board notes that each of these disabilities has 
been evaluated in rating decisions issued during the course 
of this appeal.  However, the veteran has not initiated an 
appeal of the assigned rating for any service-connected 
disability.  The remaining question is whether an extra-
schedular rating is for consideration. 

There is no indication that the veteran that he has sought or 
obtained Social Security disability benefits or workers 
compensation benefits.  The veteran reported that he has a 
high school education with two years of college education 
from 1983 to 1985 in child development and that he last 
worked full-time in November 1997 in construction, a job he 
had held since 1989.  However, recent medical evidence 
reflects the veteran's report that he was currently employed 
as a custodian.  Although it is not clear whether he is able 
to earn a living wage from this employment, the evidence 
plainly shows that the veteran is able to engage in wage-
earning activity.  See Bowling v. Principi, 15 Vet. App. 1 
(2001).  

In any event, to the extent the veteran may not able to 
secure or follow a substantially gainful occupation, the 
evidence does not show such unemployability to be due to 
service-connected disability.  The portion of the November 
1997 Medical Status Report completed by the physician noted 
only a diagnosis of back strain, a disorder that is not 
service-connected.  Although the veteran alleges inability to 
work due to pain from multiple service-connected 
disabilities, numerous VA physicians and examiners have 
assessed the complaints as exceeding physical findings and 
determined that the veteran was employable.  Again, the 
veteran currently reports that he is working.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to TDIU.  38 C.F.R. § 4.3.     


ORDER

Entitlement to TDIU is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

